Case: 1:14-cv-02280 Document #: 519 Filed: 08/25/20 Page 1 of 1 PageID #:10185

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

County Of Cook
                                          Plaintiff,
v.                                                         Case No.: 1:14−cv−02280
                                                           Honorable Elaine E. Bucklo
Bank of America Corporation, et al.
                                          Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, August 25, 2020:


       MINUTE entry before the Honorable Elaine E. Bucklo: In light of the status
hearing set before Magistrate Judge Harjani, Status hearing set for 8/28/2020 is stricken
and reset for 11/19/2020 at 9:45 a.m. (to track the case only, no appearance is required).
The parties shall file a joint written status report by 11/12/2020. The court will enter a
scheduling order in response to the status report. Mailed notice. (mgh, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
